 PLASTIC APPLICATORS, INC.123WE WILL reimburse Harvey Sides, Ichabud Goff, and Grant Powers for anyloss of pay they may have suffered by reason of the discrimination against them.HIGGINS INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 963-9330,if they have any question concerning this notice or compliance with its provisions.PlasticApplicators,Inc.andCarpenters District Council ofNew Orleans and Vicinity,Local 2258,AFL-CIO.Case No.15-CA-2408.December 15, 1964DECISION AND ORDEROn September 15, 1964, Trial Examiner Thomas N. Kessel issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices in violation of the National Labor Relations Act,as amended, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the Respondent's exceptions and brief,and the entire record in this case, and hereby adopts the TrialExaminer's findings, conclusions, and recommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, its officers,agents, successors, and assigns, shall take the action set forth in theTrial Examiner's Recommended Order, with the following addition :150 NLRB No. 16. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdd the following as paragraph 2(b) to the Trial Examiner'sRecommended Order and reletter paragraphs 2(c) and 2(d) as 2(d)and 2(e) :"Notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and ' Service Act of 1948, asamended, after discharge from the Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge filed December13, 1963, andan amended charge filedMarch 18,1964, by CarpentersDistrictCouncil of New Orleans and Vicinity, Local 2258,AFL-CIO,herein called theUnion,against PlasticApplicators,Inc., herein calledthe Respondent,the General Counselof the National LaborRelations Board,hereincalled theBoard, bythe RegionalDirectorfor Region 15, issued his complaint datedMarch23, 1964,alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commercewithinthemeaning of Section 8(a)(3)and (1)and Section 2(6) and(7) of the National Labor Relations Act, 61 Stat.136, hereincalled the Act.The Respondent's answer denies the allegations of statu-tory violationtherein.Copies of the complaint,the charges,and a notice of hearingwereduly servedupon the parties.Pursuant to said notice a hearing was held beforeTrialExaminerThomasN. Kessel atMorgan City,Louisiana,on April28 and 29and June4, 1964.All partieswere representedat the hearing bycounsel.Fullopportunity to be heard,to examine and cross-examine witnesses,and to introduceevidence was afforded all the parties.After theclose of the hearing the GeneralCounsel and the Respondent filed briefswhich havebeen duly considered.Uponthe entire record in the case,Imake the following:FINDINGS OF FACT1.PERTINENT COMMERCE FACTSThe Respondent is a Texas corporation which maintains a plantatMorgan City,Louisiana, for theinternal coating of oilfield pipes.During1963 theRespondentperformed services at its plant inMorgan City valued inexcess of$50,000 for cus-tomers located outside the Stateof Louisiana.During thesame period the Respond-ent in the course of its operations at MorganCity receivedmaterials and suppliesvalued in excess of $50,000whichwere shippeddirectly to theplant from pointsoutside the State of Louisiana.From the foregoing facts, allegedby the complaintand admittedby theanswer,I find thatthe Respondent is an employer engaged ininterstate commerce within the meaningof the Act,and that the purposes of theAct willbe effectuatedby theBoard's assertion of jurisdiction in this case over itsoperations.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership the Respondent'semployees.III.THE UNFAIR LABOR PRACTICESThe GeneralCounsel contends that the Respondent in violation of Section 8(a) (3)and (1)of the Acton November 18, 1963, discharged nine employees because theyhad on November16 concertedly engaged in a protected work stoppage and/orbecause they had engaged in union activities.The Respondentdenies itdischargedthese employees and instead insiststhey had voluntarilyquittheir jobs.TheRespondent further maintains that should it be foundunlawfullyto have dischargedthemno reinstatementorder shouldbe recommended as to fourbecause by theirmisconducttheywere disqualified for employment.On November 15, 1963, eightof the nine employees herein involved signed cardsauthorizingthe Unionto represent them in collective bargaining.The ninthemployeehad signed a card on the preceding day. In the eveningof November 15 the Unionheld its first organizational meeting which was attended by most of these employees. PLASTIC APPLICATORS, INC.125On November 17 the Union sent a telegraphic night letter to the Respondent assert-ing its claim as representative of a majority of the Respondent's employees andrequesting contract negotiations.According to uncontradicted and credited testi-mony of the Respondent's clerk, Lana Chauvin, the telegraph company read thecontents of the foregoing message to her by telephone on November 18 at 9:15 a.m.This was the first knowledge by the Respondent of the Union's message.On November 16, 1963, employees Buirden Jupiter and Frank Gray reported forwork a few minutes after the 7 a.m. starting time and were immediately dischargedfor not being on time.News of this action and of the discharge on the precedingnight of employee Lawless Gibson reached the other employees who thereuponstopped work and walked off the job to protest the discharges.Among those whothen engaged in the work stoppage were employees Thomas Johnson, Willie Bray,John Matthews, Jr., Joseph Matthews, Monroe McKay, Alvin Stephens, and LawrenceGiven's.Employee Roland Owens who was scheduled to start work at 3 p.m. onNovember 16 failed to report because he learned from the foregoing employeesabout the discharges and joined the protest.Employee McKinley Smith startedwork on November 16 at 3 p.m.When he learned about the discharges at 7 p.m.,he also walked off the job to protest.Eight of the employees who had engaged in the November 16 work stoppage,accompanied by the three discharged employees, were assembled in the morning ofNovember 18 in the office of the Respondent's Plant Manager Robert P. Boyer.There is substantial conflict over the circumstances which occurred that morningimmediately before the gathering of this group in Boyer's office.The GeneralCounsel'switnessestestified they had abandoned their work stoppage and hadreported to the plant at their normal 7 a.m. starting time ready to begin work buthad been prevented by their foreman, acting on Boyer's instruction, from doing so.The Respondent's witnesses deny that the employees had come to the plant at theirstarting time but had reported later and had then engaged in conduct consistentwith the Respondent's view that they had not come to the plant with the intentionof resuming work. In any event, there is no question about their assemblage at orabout 8 a.m. in Boyer's office.Here again, however, there are differing versions ofwhat transpired.The substance of the testimony related by the General Counsel'switnesses is that Boyer concluded his criticism of their walkout by discharging them.The Respondent'switnessesconceded only that Boyer upbraided them for theirNovember 16 conduct, warned them not to repeat certain of their activities, andthen, without discharging them, told them merely to leave the premises.Subsequent to November 18, 1963, some of the foregoing nine employees resumedwork for the Respondent at their former or equivalent jobs. John Matthews, Jr., wentback in April 1964, Ronald Owens on March 26, 1964, and Lawrence Givens onMarch 21, 1964.McKinley Smith went back on March 30, 1964, but the partiesdifferas towhether he was given a job equivalent to that held by him on Novem-ber 16.The General Counsel says he was not because he had formerly worked as ablastmachine operator and came back as a mere helper. The Respondent main-tains he had not been classified as an operator previously, that his status as a helperis the same as that which he had formerly occupied and that this is evidenced by thefact that there has been no change in his hourly rate of pay.Willie Bray wasrecalled by the Respondent on Good Friday which fell on March 27, 1964. Braywas then regularly on the day shift. In the following week he was directed to workthe night shift in place of an employee who was disabled because his teeth had beenextracted.When Bray refused on the ground that it was the plant's policy for shiftexchanges to be made voluntarily between employees and not by order of manage-ment, he was told to leave and not to return until called.Not having been recalledhe was in effect discharged.The General Counsel argues that Bray may not inthese circumstances be regarded as having been reinstated to his former or equivalentposition.Concerning employees Monroe McKay, Thomas Johnson, Alvin Stephens, andJoseph Matthews, the Respondent defends its refusal-to reinstate them on and afterNovember 18, 1963, on the ground that on November 16 they had engaged in aviolent assault upon a nonstriking employee to prevent him fromgoingto work thatday and were thereby disqualified for future employment.The evidence concerningthe alleged assault is seriously disputed.The Respondent's version is that the vic-timized employee was severely attacked and beaten by the four employees namedabove.Only McKay conceded any involvement in the fight, and he claimed that hisactions were defensive.Regarding the alternative allegation that the Respondent discharged the nineemployees who engaged in the November 16 walkout because of their union activi-ties,theGeneral Counsel, to prove the Respondent's knowledge of such activities, 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelies on the circumstances that the Respondent's plant is a small one in which itwas bound to learn of these activities before the discharges occurred.The Respond-ent denies any knowledge of these activities before it received notice of the Union'snight letter at 9:15 a.m. on November 18. To show motivation for the dischargestheGeneral Counsel presented evidence that in October 1961, during a pendingrepresentation election among its employees to select a collective-bargaining repre-sentative, the Respondent's present plant manager, Boyer, had interrogated employeeJohn Matthews about a report that he had been holding union meetings in his homeand had informed him the Respondent did not want a union in its plant.Alongthe same lines, there is testimony that former Plant Manager Donnelly and anotherof, , Respondent's representatives named Barnes had visited employee Joseph Mat-thews at his home in August 1961 where he was asked whether he had money inthe bank and was told that the plant would be closed within a year if it were to beunionized.From the foregoing summaries it is evident that a principal issue centers aboutthe General Counsel's contention that on November 18, 1963, the Respondent dis-charged the nine employees who had participated in the November 16 walkout forengaging in this activity and the Respondent's insistence that it had not dischargedthem but that they had voluntarily quit in the sense that by leaving the plant onNovember 16 they gave up their jobs without intending to return to them.Therecord does not support the Respondent's position.None of the employees whowalked out on November 16 said or did anything at the time which could to anydegree have reflected an intention to quit and not return.Those who did statereasons to the Respondent's representatives expressly said they were stopping work'to protest the discharges of Jupiter and Gray because of concern for their own jobs.Thus, Thomas Johnson credibly testified that in response to Plant Manager Boyer'sinquiry he told him as he was leaving the plant, "Well, Mr. Boyer, if those two menwere fired just because they were 5 minutes late then I comes in my car everyday andI can be 5 minutes late and thatmeansI don't have a job either." 1 Likewise, WillieBray credibly testified he explained to Boyer that he was leaving "because FrankGray and Buirden Jupiter had been fired and I didn't think being a few minuteslatewas sufficient grounds for firing those employees."Lawrence Givens was point-edly asked by his foreman, Paul Hulin, whether he, like the other employees whohad walked out, was "quitting" and he explicitly denied he was quitting but that he"was just going with the rest of the boys."This uncontradicted testimony is alsocredited.The concerted walkout by the employees directly after the discharges andthe foregoing explanations left the Respondent in no doubt on November 16 thatthe employees were stopping work to protest the Respondent's discharge policy andthe action taken pursuant thereto against their fellow employees.The work stop-page in these circumstances did not denote an abandonment of jobs. It reflectedconcerted pressure by the employees to force relinquishment of the Respondent'spolicy and restoration of the discharged employees to their jobs.A more difficult fact issue concerning the claimed unconditional abandonment ofthe employees of their work stoppage on November 18 and their subsequent dis-charge is presented by the sharply conflicting version of what occurred at the plantthat day.Employees Johnson, Bray, John Matthews, Joseph Matthews, McKay,Smith, Stephens, and Givens testified they had reported to the plant before theirusual 7 a.m. starting time ready to go to work but were prevented from doing soby Foreman Huhn who told them they were first required to see Plant ManagerBoyer.Boyer acknowledged he had instructed Hulin to send the employees to himbefore allowing them to go to work.Hulin flatly denied the employees had cometo the plant on November 18 to resume work at or before 7 a.m., that he had stoppedthem from clocking in, or had sent them to Boyer. The Respondent's attorney, ReneA. Pastorek, who was in the plant between 6:30 and 7 a.m. that morning, ForemenLiner and Verret and employee Broussard who were also in the plant gave supporttoHulin's denial.The main purport of their testimony is that had the employeesentered the plant and attempted to clock in at 7 a.m. they would have seen them,and, as they did not observe their presence at that time, the employees necessarilywere not there.The employees testified that they met with Boyer in his office at about 8 a in. andthat he started the meeting by ordering those employees who had been discharged onNovember 15 and 16, Gibson, Jupiter, and Gray, from the room.After asking theremaining employees whether they had anything to say and receiving no comment,1Boyer's version of the conversation was that he had asked "You quitting'You allare leaving')"and that Johnson replied"Yes.One of these days I might come in5 minutes late and I'd be fired."Boyer claimed he spoke to no other employee as he left. PLASTIC APPLICATORS, INC.127Boyer admonished them for their conduct on November 16.He told them they hadwalked out,hurt production,damaged the Respondent's uniforms by cutting themwith a knife, beaten an employee named Thibeaux,prevented employees from com-ing to work,and that he had received threatening telephone calls.He informed themthat he would resort to law enforcement procedures against them and concluded bytelling them they were discharged and he would have their checks ready in 24 hours.He refused to hear Johnson's explanation that he had not beaten anyone and orderedthe employees to leave the premises.Theythereupon left.Boyer's account of what transpired in his office differs essentially from the employ-ees' version in his denial that he had told them they were discharged and that hewould have their checks for them in 24 hours.He denied any mention of the checksas well as any reference to the matter of damage to company uniforms.ForemanLiner and Office Manager Shibe were present during Boyer's address to the employeesand supported his claim of what he said.Attorney Pastorek had prepared a seriesof notes which he left with Boyer upon his departure before the anticipated arrivalof the employees.Pastorek testified he had instructed Boyer,should he speak tothe employees,"to read from this statement or notes" and to "read,to tell the menwhat was on the statement."Although Boyer first acknowledged he had "read offof those notes," he also testified he did not read to the employees everything con-tained in them.The final sentences of the notes, in evidence,are "Nothing further tosay.Leave premises and pick up checks." The notes contain no reference to dam-age to company uniforms.Bearing further on the question whether the employees had actually come to theplant on November 18 to go to work, there is testimony by the Respondent'switnessesthat when they saw the employees that day they were not dressed in work uniformsbut in street clothes.This circumstance carries no special significance as I am con-vinced from the testimony of the employees and of Foreman Liner that the employ-ees customarily came to work in their street clothes and changed to work uniforms inthe plant dressing room.Furthermore, I credit the testimony of John Matthews thathe had worn his uniform on November 18, of Monroe McKay that he had worn auniform shirt, and of Willie Bray that he had worn the uniform trousers.2On the same point, that is, whether the employees had come to the plant onNovember 18 to go to work or by their actions had signified an opposite intention,there is testimony by Foreman Hulin and employee Broussard that they had seencertain employees enter the plant dressing room after 8 a.m. and remove personalbelongings from their lockers such as shaving equipment and clothes.This wasuniformly denied by the employees.For reasons hereinafter explicated I do notcredit such testimony by Hulin and Broussard.To show further that the employees had quit their jobs andhad no intention ofreturning to work on November 18 the Respondent presented evidence that requestswere.made that day by the employees for withdrawal of their credit union savingsdepositedwiththeRespondent.OfficeManager Shibe testified that before theemployees entered Boyer's office employee Alvin Stephens made such request andthat, he, Shibe, called by telephone to the Respondent's Houston office where thesavings records were kept to - secure his funds.This was the only specific requestShibe could recall although he claimed others also made withdrawal requests whichhe transmitted to Houston.He conceded that none of these employees told him hiswithdrawal was made because he was quitting.The credit union records for theemployees were presented by the Respondent.They show withdrawals of balanceson November 18 for employees Stephens, Johnson, and John Matthews. PatrickDonnelly, the Respondent's production manager headquartered at the Respondent'sHouston general offices where the credit union records are maintained,testified hehad obtained these records from their customary file.He conceded they were notprepared under his supervision.Asked whether an employee whose employment hadbeen terminated by the Respondent is permitted to keep his funds in the creditunion,he testified he could not answer the question.The documentary evidenceconsequently loses its force,for it is as logically inferrable that the closing out ofthe accounts on November 18 was the result of the discharges of the employees as itwas the result of their voluntary requests for withdrawal of balances. Shibe's testi-mony that others besides Stephens had requested withdrawal of their balances onNovember 18 impressed me as he gave this testimony as an afterthought to strengthenthe Respondent's case, particularly as he initially designated only Stephens as the2 Joseph Matthews also testified he had worn his work uniform.I place no reliance onhis testimony for reasons hereinafter stated.775-692-65-vol. 150-10 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee who had made such request.When Shibe later expanded his testimony byclaiming others also had requested withdrawals, he inexplicably could not identifythem.I am satisfied that the employees who had engaged in the November 16 work stop-page were discharged by Boyer when he addressed them in his office at about 8.30a.m. on November 18. I credit their testimony to this effect and reject Boyer'sdenial and that of Liner and Shibe that he had not done so.The most compellingfactor leading to this conclusion is Boyer's admission in his testimony at a hearingon March 12,1964,before a referee of the Louisiana Division of Employment Secu-rity.initiated by the filing of claims by the employees herein for unemployment com-pensation.3The employees appear not to have been represented by counsel in thatproceeding.Accordingly, after Boyer had apparently testified in support of theRespondent's position that the employees had quit their jobs on November 16 andhad not thereafter been discharged he was questioned by them concerning his testi-mony. It was stipulated in the instant record that the transcript of testimony in theunemployment compensation proceeding contains the following excerpts:REFEREE: Remember now, I said that you were to talk about the reason foryour separation from employment.No unemployment compensation or socialsecurity, as you put it, has no bearing on what we are trying to decide today.Now is there any facts that you want to ask Mr. Boyer to substantiate aboutwhy you were separated from work, then, you can ask him that question.MCKAY: Well, was it we was separated from the job?BOYER:Why were you all separated from the job? One of the main reasonswas because there was violence.OWENS: Yes, I would like to ask one.Mr. Boyer have anything that I saidhere, this is any different to your feelings. I mean, do you have any objectionof anything that I have said,that is not true.BOYER: That has nothing to do with the reason that you were let go.REFEREE: Now, you heard Mr. Boyer testify this morning. Is there anyquestion you would like to ask him about his testimony that he gave, whatcaused your separation from work?BRAY: Yes, one clarification I would like to clear up,Mr. Boyer said that wewere-we quit, but he never said that he fired us that Monday morning.REFEREE: Now, wait, when did he say that you quit?3The Respondent contested the claims of the employees for unemployment compensationbenefits on the ground that they had quit their jobs and were therefore disqualified forbenefitsThe Respondent's contention that the employees were disqualified was rejectedand decisions favoring their claims were issued by the State agency.Thereafter theRespondent appealed the agency decisions to the Louisiana Board of Review for the Divi-sion of Employment Security which on May 6, 1964, issued decisions holding that theclaimants were not disqualified to receive benefits for the reasons asserted by the Re-spondentIn its findings the Board of Review declared that the claimants"did participatein a walkout on November 16 and 17, 1963. On November 18th, they were denied en-trance into the plant and terminated;therefore,it [is] the opinion of the Board thatno strike was in active progress at the plant at the time of the termination of the saidclaimantsAlthough the employees involved did absent themselves from workon Novem-ber 16, 1963,the evidence indicates that it was not their intention to abandon the em-ployment,since they did return to employment the following workday, which was Novem-ber 18, 1963.At that time their services were terminated by the employer."While theBoard; inCadillacMarine & Boat Company,115 NLRB 107,108, declared that its TrialExaminers should receive into evidence in unfair labor practice hearings involving thealleged unlawful discharges of employees the decisions of State unemployment compensa-tion tribunals relating to these discharges,the Board gave no indication as to the manneror extent to which these decisions should be relied upon by the Trial Examiners in render-. ing their decisions.The Board said merely that these decisions should be received "forwhatever probative value [they]may have." See alsoSupreme Dyeing & Finishing Corp ,etc.,147 NLRB 1094.Without the benefit of the record considered by the State tribunalsin reaching their decisions I am unable to determine their probative value in this case and,accordingly,I have not relied upon them in making my findings and conclusions herein.I have, however,relied upon the evidence of testimony by witnesses in the present proceed-ing given in the State proceeding as a basis for passing on credibility and for findings offact where such testimony constitutes admissions against interest. PLASTIC APPLICATORS, INC.129BRAY:When we was in here this morning, in his testimony a while ago, hesaid that we walked out that Saturday, but he never said that he had fired usthat Monday morning when we came back there to his office.REFEREE: Then what you want to ask Mr. Boyer is did he say, as you con-tend, that you were fired?BRAY: Yes, sir.REFEREE:Mr. Boyer, you heard the question.On November 18, 1963 at thetime these men appeared in your office, between the hours apparently of eight-fifteen and eight-thirty, did you say that they were discharged from your employ-ment?Mr. BOYER: Yes, sir, I did.REFEREE: At this time we are recalling Mr. Boyer as a witness. In the caseof Lawrence Givens, I show you a document, which I will identify for the recordas Form LDES 106, Notice of Renewed Claim Filed, and call your attention tothe reverse side of this small form, and ask you if your name or signatureappears on this document, sir?Mr. BOYER: Yes, that's my signature.REFEREE: Did you prepare this form in your own handwriting?Mr. BOYER: No, sir, I didn't.REFEREE:Who prepared it?Mr. BOYER: The office manager.REFEREE:Was it prepared at your direction?Mr. BoYER: Yes, sir.REFEREE: Did you tell him that these men had quit?Mr. BOYER: Yes, sir.REFEREE: The statement in the case of Lawrence Givens is "Quit Novem-ber 16, 1963, without good cause. Involved in labor dispute since November 18,1963, and has been participating as a picketeer."That is the information yougave the office manager.The parties stipulated that forms, identical to that, above, pertaining to Givens,containing the same information, were sent by the Respondent to the Division ofEmployment Security.Confronted with this record of admissions, Boyer nevertheless continued to insistthat he had not discharged the employees.He was confused, he testified.He meantonly to say that he had discharged Gibson, Jupiter, and Gray. I am unable to accepthis explanation.There was no valid reason for his failure to understand that he wasquestioned at the compensation hearing about the termination of all and not justthree of the employees.Moreover, the discussion at the hearing and the remarks ofthe referee made it perfectly clear that the issue was whether all the employees hadbeen discharged. It should be added that while the employees were not representedby counsel, Boyer had the assistance of Attorney Pastorek who appeared at the hear-ing for the Respondent.There must not have been any doubt in counsel's mind atthe hearing, as there is none in mine from study of the testimony, that Boyer under-stood what he was asked and what he was saying.Had there been any belief bycounsel that Boyer's answer showed confusion he would doubtless have straightenedout the record by obtaining other answers from Boyer. I find that Boyer was notconfused when he testified he had discharged the employees who had walked out onNovember 16, but that he meant to say exactly what his admitted testimony reveals.Had Boyer not discharged the employees in his office there would have been nological reason for the detailed recital of his numerous complaints against them.Histestimony before me that he had told them all these things "because they had quit"is implausible and unbelievable. It makes more sense to find, as I have, that thisrecitalwas a prelude to his announcement that he was discharging them for theirderelictions.I add that Boyer himself seemed unimpressed with the foregoingexplanation as evidenced by his hesitant repetition with a nod of the head that hehad enumerated their misdeeds because they had quit.I do not believe Boyer's denial, or that of his supporting witnesses, that he hadtold the employees at the conclusion of his remarks that he would have their checksready for them in 24 hours. There is no indication that any employee had seen thenotes to which Boyer had adverted in addressing the group.They had no way ofknowing that these notes contained a reference to the issuance of checks. I cannot,in this circumstance, find the employees concocted their claim to have heard thecheck remark from him knowing there was such reference on the notes.What islikely is that they so testified because they actually heard this comment from Boyer. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo explanation was offered for his asserted omission of mention about the checksalthough he was instructed by Pastorek to read what he had noted and he did covereverything else that he had written. I infer that Boyer's denial stemmed from hisbelief thata concessionhe had told the employees their checks would be ready thenext day would be tantamount to an admission that he had discharged them. It is notuncommon for an employer who gets rid of offending employees by discharging themto tell them in the same breath when he will pay them off. Boyer validly assumedthat proof he had made such comment would strengthen the claim he had dischargedthe employees.I am not persuaded that the employees were discharged by the Respondent becauseof their union activities.Even if I were satisfied that the Respondent's union animusshown to have existed in 1961 persisted thereafter until the events of November1963, I could not find that this state of mind was the motivating factor for the dis-charges.The record lacks the essential ingredient of proof of the Respondent'sknowledge that the employees were engaging in union activities.This proof, in myopinion, is not supplied by the fact that the Respondent's plant is small.There isno indication that the employees engaged in any activity in the plant which could bysome meanssuch as the rumor mill or the grapevine have come to the Respondent'sattention.In fact the only union activity in which the employees appeared to haveengaged before November 18 was their attendance at the November 15 meetingwhere they signed cards.To find that the Respondent had learned of this before itdischarged them in the morning of November 18 would require speculation that ithad received information through an informer. I may not indulge in such specula-tion to reach a conclusion that the employees were discharged in violation of Section8(a) (3) of the Act for engaging in union activities.The discharge of the employees on November 18 was nevertheless unlawful becauseitwas motivated by the November 16 walkout 4 Boyer's recital to the employees onNovember 18 of their various transgressions for which I found he discharged themmakes this clear.As related by the employees, and as Boyer himself acknowledged,he charged them with hurting production and damaging relations between theRespondent and its customers.This clearly refers to the fact that by the cessationof work on November 16 the Respondent's productive operations suffered. This wasobviously one, if not the most compelling, reason for the November 18 dischargesof the employees who had engaged in the work stoppage. Because the employeeshad concertedly taken this action in protest over the Respondent's discharge policy,itwas an activity for mutual aid and protection in the exercise of which they wereprotected from reprisal by the Respondent by the guarantees of Section 7 of the Act.The Respondent's violation of this protected right was violative of Section 8(a) (1) ofthe Act.The Respondent argues in its brief that no finding of "discrimination" can be madeas to employee Roland Owens because he had not participated in the November 16work stoppage and, if he had, the Respondent was unaware of it.As noted above,Owens had in fact joined the protest of his fellow employees by failing to report forthe 3 p.m. shift on November 16. It is, therefore, immaterial to a finding that hisSection 7 rights were violated that the Respondent did not know he was one of thoseengaging in the concerted activities, for Boyer's discharge of the employees on Novem-ber 18 was intended to frustrate such activities by all employees.5Actually, theRespondent was aware that Owens had not reported for work on November 16 andassumed his absence was because of his participation in the work stoppage.At theNovember 18 meeting with the employees Boyer named all those who had beeninvolved including Owens. I do not credit his denial of the testimony by the employ-eeswho had been present that he mentioned Owens' name together with theirs.Owens was informed, after the meeting on November 18 by the employees who hadbeen present, of Boyer's action and reasonably understood he, too, had been dis-charged.Furthermore, in testifying at the State compensation hearing Boyer acknowl-edged he had discharged Owens. I perceive no merit in the Respondent's other argu-4That Boyer may have discharged some or all of the employees for other reasons notproscribed by the Act does not validate the discharges, for the action was unlawful so longas one of the reasons for it was forbidden by the Act.N.L.R.B. v. Jamestown SterlingCorp,211 F. 2d 725, 726 (CA. 2). Actually, the telephone threats to Boyer came froman unidentified 11-year-old child whose conduct was not attributed to any employee, andthe uniforms were cut by an employee named Chapman for whose conduct the employeeswere not shown to be responsible. Chapman was not discharged for his conduct.5Lamar Creamery Company,148 NLRB 323. PLASTIC APPLICATORS, INC.131ments in its brief that Owens may not be found to have been discharged because hehad not been present at the meeting,or because the Respondent did not directly tellhim he was discharged.Having found that the Respondent unlawfully discharged its employees for engag-ing in the November 16 walkout,I revert to the claim of the employees that theyhad attempted to resume work- on November 18 but were prevented by the Respond-ent from doing so and the Respondent'sdenial thereof.A finding in accord withthe employees'testimony is not necessary to support the conclusion that they wereunlawfully discharged by Boyer on November 18, for the record amply establisheshis unlawful action without regard to the evidence of their unsuccessful attempt togo back to work. Consideration of the evidence,however, is required,for, if theemployees on November 18 had by their effort to return to their jobs unconditionallyabandoned their work stoppage,the Respondent's refusal on that day to permit theirreturn would entitle them to a backpay remedy from that date until they wereoffered reinstatement by the Respondent.In this connection,consideration must alsobe given to the Respondent's justification for its refusal to reinstate certain employeesfor their disqualifying conduct during the work stoppage.I proceed to the conflict posed by the testimony of eight employees that they hadbeen prevented from starting work at 7 a.m. on November 18 by Foreman Hulin andthe latter's diametrically opposite insistence he had neither seen them nor spoken tothem at the time.Hulin's denial,as noted, is buttressed by the testimony of AttorneyPastorek,Foremen Liner and Verret,and by employee Broussard.Pastorek related he had come to the plant at 6:30 a in. on November 18 becausehe had been informed the employees were coming back that day.He intended to bepresent upon their arrival.He came to the foreman's office in the plant about 6:45a in., where he met Verret.After a brief conversation with him Hulin entered theoffice.Pastorek conferred with Hulin about the events of November 16 and madenotes.At about 7 a.m.,after a 10- or 15-minute discussion with Hulin,Pastorek dis-missed him.He observed that Hulin and Verret left the office together.Pastorekremained there for another 5 or 10 minutes and then departed.He estimated thatthe foreman's office which he had used was about 35 to 50 feet from the main doorof the plant through which employees enter.He claimed that he did not see any ofthe eight employees herein involved enter or seek to enter the plant during the timehe was there and was certain he would have seen them had they done so.Foreman Liner testified that he had arrived at the plant on November 18 at 6:45a.m.He had parked his automobile,gone to the main office where he spent approxi-mately 5 minutes,and then walked to the plant where he met Foreman Verret. Thelatter was alone standing outside the door of the foreman's office in the plant.Linerspoke for about 3 minutes with Verret and then proceeded with an inspection tourduring which he "roamed throughout the plant constantly"until 8:25 a.m.Duringthis time he saw none of the employees in the plant who had walked out on Novem-ber 16.Foreman Verret testified he had worked the night shift from 11 p.m. November 17to 7 a.m. November 18. At approximately 6:30 a.m., he saw Pastorek enter theplant.He spoke to him briefly.Hulin,who was to relieve Verret, arrived at theplant at 6:45 a.m. Before Hulin took over the shift Pastorek spoke to him in theforeman's office for 10 to 12 minutes.During this interval Verret stayed outside theoffice and occasionally entered.He summed up his activity during the period from6:45 to 7:15 a.m., when he clocked out and left the plant, by relating he was "mostof the time around the foreman's office but walking around observing any other partsof the plant like we normally do."He maintained that during the morning ofNovember 18 he did not see any of the employees herein involved enter the plant.Employee Broussard testified that he had started work on November 18 at 7 a.m.He claimed Hulin talked to him in the custom shop from 7 a.m. for 5 to 25 minutesand then "walked around the plant and came back by."No one else was with himduring this time.Broussard claimed that had the employees entered the plant at7 a.m., he would have seen them, but conceded he could have seen them only if hehad stood in front of the door of the custom shop.He made no claim he stood atthe spot but did testify he was standing"in the custom shop."He further testifiedthat shortly after 8 a.m.,while he was still in the custom shop,he observed five ofthe employees who had walked out on November 16 enter the plant. He could iden-tify only two,Givens and Johnson.He claimed he saw the group go into the dress-ing room and remove shaving equipment and dress clothes.Huhn,he said,was withhim at this time.Hulin testified that he had come to the plant on November 18 at 6:45 a.m. andat that moment observed Verret talking to Pastorek.He joined them and enteredthe foreman's office with Pastorek.The office, he related,is "around the comer" 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the timeclock.The clock is not visible from the office,but the door throughwhich the plant is entered can be seen from the office.Pastorek questioned himabout the November 16 walkout for about 10 minutes.Then Hulin spoke to Verretas they walked from one section of the plant to another discussing the work of theirshifts.He left the plant and went to the main office at 7:10 a.m., where he againconferred with Pastorek for about 30 minutes.He then returned to the plant andresumed his duties.At about 8 a.m., while he was with Broussard in the customshop, he saw six of the employees who had walked out on November 16. He recalledthatGivens,Johnson,JosephMatthews,and Monroe McKay were in the group.He spoke to none of them but called Boyer to apprise him of what he had seen.Boyer advised he would immediately come to the plant.When he arrived a fewminutes later the employees were no longer there.Hulin denied that on November 18he had spoken to any of the employees who had walked out or that he had toldany of them that they could not punch in and would have to see Boyer.Liner's testimony contributes little toward resolution of the question whether theemployees came to the plant as they claimed on November 18 for it is readily appar-ent he left the area where the confrontation between Hulin and the employeesassertedly occurred before 7 a.m., and then roamed about the plant.His ability toobserve whether the employees came into the plant at 7 a.m.,while he was roamingmust be discounted,for, if Hulin's and Broussard's claims are credited that a groupof five or six employees came to the plant for their personal belongings at 8 a.m.,Liner's unexplained failure to have seen them at that time, assuming they were there,indicates that he might well have failed to see them at the earlier time had they thenbeen present.Broussard's testimony raises serious doubts as to its validity.I had the distinctimpression he was deliberately endeavoring to assist the defense by adding what atthe moment seemed helpful. I am satisfied his belated claim not to have seen theemployees enter the plant at 7 a.m. was a spur of the moment addition to his directtestimony which had been limited only to his account of the visit to the plant at8 a.m. by the employees to pick up their personal belongings.Moreover,his testi-mony that he was alone with Hulin from 7 a.m., for 5 to 25 minutes,seriouslyconflicts with Hulin's account that he had walked with Verret from one section of theplant to another from about 6:55 to 7:10 a.m., and then left the plant for the mainoffice.Pastorek's confident conclusion that from the foreman's office which he occupiedhe would certainly have seen the employees enter the plant must assume his fairlyconstant observation of the plant door from 6:55 or 7 a.m., after he had dismissedHulin,until his departure from the plant at 7:05 or 7:10 a.m.How he can be sosure that the employees did not enter the plant he did not explain.He was con-cerned with an investigation which he was accomplishing within a limited time. Byhis own account he was pressed for time. It may reasonably be assumed that he wasconcentrating on the completion of his work and could well have been so absorbed inhis activities he might not have noticed the entrance of the employees and- theirdeparture after a brief discussion with Hulin at the timeclock which was out of hissight.The occurrence of this short experience is not ruled out by his testimony.Verret's account of his actions between 6:45 and 7:15 a.m.also includes movementsaround "other parts of the plant"which do not eliminate the possibility that for abrief interval before 7 a.m. he was not in a position to observe the arrival of theemployees,their brief discussion with Hulin,and their departure.His testimony alsodoes not preclude the possibility that these things happened.The testimony of the witnesses supporting Hulin's denial does not inevitably leadto a conclusion that the employees could not have entered the plant to go to work andbeen sent to Boyer by Hulin.None of them,except possibly Pastorek,had any reasonto be on the lookout for the employees, and, if they were preoccupied with theirduties, as I assume they were,the chance existed that their attention was not drawnto a conversation at the timeclock between Hulin and the employees.Hulin's testimony is weakened by Broussard's account of his private 5- to 25-minuteconversation with him in the custom shop.Obviously,Hulin could not have been withBroussard if he were walking about the plant with Verret from 6:55 to 7:10 a.m., ashe related.I have also noted Boyer's admission that he had instructed his foremen,and this doubtless also meant Hulin,that they were not to let the employees go towork if they came to the plant and to tell them they had to see him. This raises thequestion why, if Hulin saw employees enter the dressing room at about 8 a.m., he didnot follow Boyer's orders and did not convey to them his instructions but instead,without speaking to the employees at all, called Boyer by telephone to inform him ofthe activities of the employees.I am left with a feeling of uncertainty about Hulin'stestimony which does not permit me to credit his denial of the claim by eight employ- PLASTIC APPLICATORS, INC.133ees that they had come to the plant to go to work and were sent by him to Boyer justas Boyer had told him to do. I find that the employees did enter the plant to resumework on November 18 and were told by Hulin not to clock in but to go see Boyer.The foregoing finding does not depend on the testimony of all the employees. I havecautiously reviewed the accounts of these witnesses and have misgivings as to some.Joseph Matthews'testimony is rejected in its entirety because of his concession beforeme that he had falsely testified at the unemployment compensation hearing concern-ing certain matters lest he hurt his chances of collecting unemployment compensa-tion.Bray's testimony at that hearing concerning the circumstances of the meetingwith Hulin on November 18 and his confusing attempt to reconcile that testimonywith his account before me renders his recollection of what happened too uncertainto permit reliance thereon.But the other employees,notablyMcKinley Smith andLawrence Givens, impressed me as they testified that they were truthfully recountingthe incidents of November 18. I have, accordingly,credited their testimony concern-ing these incidents including their denial that they had come to the plant at about8*a.m. to pick up their personal belongings.I credit their testimony that they re-turned to the plant on Thursday,November 21, to pick up their checks and on thatday returned their company uniforms and took with them their personal belongingsfrom their lockers.The Respondent points to the fact that when the employees met with Boyer after8 a.m. on November 18 Gibson,Jupiter, and Gray, whose discharges had provokedthe walkout,were with them. This, argues the Respondent,proves that the employeeshad not intended by their return unconditionally to abandon their walkout and toreturn to work, for the presence of these three named employees indicates that thegroup intended to return to work only if the Respondent were to reinstate the dis-charged employees.The Respondent's reasoning is too speculative to accept.Notone word was said about conditioning return to work on the reinstatement of the dis-charged employees.John Matthews' testimony at the unemployment compensationhearing about his desire for "satisfaction"from Boyer meant, as he endeavored toexplain,that he wanted a better "understanding"of what had happened.Thisimpresses me as meaning that he was concerned with clarification of the Respondent'saction in discharging the employees for coming to work a few minutes late and notthat he was demanding their reinstatement as a condition for his return.He crediblytestified he had come to the plant that morning to go to work.Boyer ordered thethree discharged employees from the room before he spoke to the group.The latterremained without objection.This implies they had not conditioned their return uponthe Respondent's capitulation to an unexpressed demand that the three dischargedemployees be given back their jobs. In any event,I have found that the employees didabandon their walkout and attempted unconditionally to return to work at Ta.m., butwere prevented by the Respondent from doing so.I next proceed to the General Counsel's contentions that employees Willie Brayand McKinley Smith have since November 18,1963, been denied reinstatement by theRespondent to their former jobs. I need not dwell long on the issue pertaining toBray.The record incontestably shows that he went back to work at his former job onMarch 27, 1964, and that during the next week's employment he was requested byBoyer on Wednesday to work during the night shift as a replacement for an employeescheduled to have a tooth extracted;that when Bray refused to comply with Boyer'srequest he was told to remain at home until called,and that after Boyer consultedPastorek the next day he decided to discharge him.This decision had nothing to dowith Bray's union or other protected activities and in nowise contravened any of theAct's proscriptions.As I find that Bray had in fact been reinstated to his former joband was justifiably discharged in the circumstances described,the General Counsel'scontention pertaining to him has not been sustained.Smith had worked for the Respondent before his discharge on November 18 forapproximately 7 weeks. For the last 10 days of that period he had worked as a blastmachine operator assisted by a helper.When he was reemployed by the Respondenton March 30, 1964, he was assigned to duty as a helper.He receives the same' $1.25per hour as a helper which he had formerly been paid.Boyer testified that beforeSmith walked out on November 16 he was being trained as a blast machine operatorand was still serving his probationary period during which he received a helper's rateof $1.25 and not the $1.75 hourly rate for an operator.From Boyer's testimony it isevident that Smith's former status has been altered in that he did not resume his train-ing as an operator.To that extent he has not been reinstated to his former or sub-stantially equivalent job and an appropriate remedy will accordingly be recommended.Finally, I reach the Respondent's justification for its refusal to reinstate employeesMcKay, Joseph Matthews,Johnson, and Stephens.These are the employees who theRespondent says were disqualified for employment with it because of their assult upon 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee Thibeaux on November 16. The latter was scheduled to start work thatday at 11 p.m. That morning, after the walkout, he learned that the employees hadgone to a barroom in Gibson, Louisiana, called the Beverly Hills Club.This estab-lishment is operated by Emelda Cross, the sister of employee Johnson.Thibeauxalso went to the club and joined the others in conversation.He testified that he satawhile as the others drank (beer, it seems), that he left and drove about in his auto-mobile for a half hour and then returned. Later, at 12:30 or 1 p.m., he started totake leave whereupon McKay asked whether he was going to work that night.McKayinsisted he would not and Thibeaux replied he would. Thereupon McKay struck him,he struck back and was grabbed by others and thrown to the floor and "stomped."Matthews and Johnson, he claims, punched him and Stephens stomped him as he wason the floor.McKay pulled a knife and was attempting to use it on him whileMatthews and Johnson held him.At this point Buirden Jupiter shouted "Don't killthat man," pushed him in the back, and helped him into his automobile.Matthewsand Johnson kept hitting at him while trying to pull him out of the vehicle.A deputysheriff finally arrived and halted the affray.Thibeaux explained that McKay hadtried to kill him with a knife.The deputy asked for the knife which McKay tookfrom his pocket and displayed.Thibeaux was asked whether he wanted to prefercharges but said he did not when the deputy advised this might result in counter-charges.Thibeaux claims that the deputy asked him to state what happened but thatbefore he could reply he stopped him and told him to leave.He drove off and pro-ceeded to the plant where he met Boyer and told him what had happened.Heclaimed his side was injured and that his head was bruised.He did not go to a doctoror receive any medical treatment.Deputy Sheriff Ernie Bonvillain testified that while patrolling the area of theBeverly Hills Club he noticed some excitement around an automobile.He drove upand inquired about the trouble and observed McKay trying to pull Thibeaux out ofthe automobile.Bonvillain could identify none of the other persons grouped aboutthe automobile.Thibeaux accused McKay of pulling a knife.McKay showed thedeputy his pocket knife but denied he had pulled it.The deputy made no arrests andaccepted no charges as they must be made to a judge or justice of the peace.Foreman Liner saw Thibeaux when he came to the plant after the fracas.Heobserved that his shirt was pulled out of his trousers, a sleeve was torn with a buttonor twomissing.He saw a bruise on Thibeaux's head and a scratch on his face.Boyer testified that when he saw Thibeaux he was in extreme pain, that he washolding his kidney and not "standing at attention," that he was "kind of hysterical"and his shirt was "torn off his back." Thibeaux told him about his experience at thebarroom and the heavy drinking by the employees who had walked out.He relatedhow he had been attacked by McKay when he announced he was leaving so he couldrest before going to work and how Johnson, Matthews, and Stephens had also assaultedhim.Thibeaux declared he would not work that night and would leave town for fearof a further attack by "these people."He returned to work in the latter part of thenext week.McKay testified that while he was at the bar Thibeaux walked up and started speak-ing.He asked him what he was talking about and Thibeaux replied, "I am going towork."McKay answered, "I guess all of us is going to work" and, as he turned hisback to speak to Emelda Cross, Thibeaux cursed-him.He cursed back.Thibeauxstruck him.He struck back. Emelda ordered them out of the club. Thibeaux wentout first and McKay followed. The deputy sheriff arrived and Thibeaux told him ofhis fight with McKay. The latter had been cut over the eye and was bloodied. Thedeputy asked both whether they wanted to prefer charges and each declined.McKaydoes not know whether Thibeaux had told the deputy he had a knife, but recalls thatthe deputy asked him to show him the one that he had and that he did so.Johnson testified he drank only one beer during the afternoon of November 16,'that he was in and out of the club, that he did not see any fight but heard about thealtercation between Thibeaux and McKay, and that he had not in any way been per-sonally involved. Joseph Matthews denied seeing any fight in the club or that he wasinvolved.Stephens also denied any part in the fight with Thibeaux.He claimed hewas outdoors lying on the grass under an oak tree when he saw Thibeaux and McKayemerge from the club, that he saw the crowd that had gathered, noticed that thedeputy sheriff had stopped, but paid no attention to anything else.Emelda Cross characterized the encounter between Thibeaux and McKay as ascuffle rather than a fight. She testified that Thibeaux had said something, exactly what PLASTIC APPLICATORS, INC.135she was not sure, about going to work that night.They argued and then Thibeaux hitMcKay and the latter hit back.McKay's eye was cut.She ordered them out andthey left.Willie Bray also regarded the incident as a scuffle during which"a couple of lickspassed" before the contestants were ordered out and left.Admitting his memory ofwho was present is faulty, he believes that the only employees who were in the barroomat the time were Frank Gray and Buirden Jupiter and that the latter escortedThibeaux from the room.There is no need to unravel the conflicting testimony of Thibeaux and the otherwitnesses as to the participation in the attack on him by employees Johnson, Stephens,and Joseph Matthews.Even if I were to assume the whole truth of Thibeaux'saccount, I could find only that there was a barroom brawl in which these three employ-ees joined forces with McKay who,from all accounts,quickly had received the worstof it in the few blows which had been struck.There is no evidence at all to prove thatwhatever reason McKay had for striking the first blow,the other employees knew whatthat reason was.So far as this record shows they had come to the assistance of acompanion who had been struck a blow from which he was bloodied.As I sized upMcKay and Thibeaux at the hearing,they appear mismatched with the odds favoringthe latter who is a younger,heavier, and more vigorous person than McKay.Thelatter is blind in one eye.Accepting Thibeaux's version,the combined assault uponhim by the employees was for him a harrowing experience but one from which heescaped with superficial injuries which did not require medical'attention or disablehim so he could not work.His failure to work for a few days after the incident wasby his admission attributable to fear of further attack and not to physical disability.The Respondent has advanced no theory to support its position that the four employ-ees allegedly involved in the fight became by their conduct disqualified for furtheremployment by it. It has not been argued and I would not find that the conduct hasrendered them unfit for further employment in the sense that their presence in theRespondent's plant would cause strife,hamper production,or discourage harmoniouslabor relations and free collective bargaining.I can only assume that the Respondentrelies on the Board's standards by which it determines that striking employees whoin the course of a strike commit acts of violence"coercive in nature and calculated toinstill fear of physical harm in the non-striker victims"should not be ordered rein-stated to their jobs for the Act's policies would not thereby be effectuated.6Mindfulthat it is the Respondent's obligation to prove the nature and character of the mis-conduct asserted in defense of its refusal to reinstate,I find the proof insufficient tosustain a contention that the alleged conduct of Johnson, Stephens,and Matthews isencompassed by the Board's standard.I have found that so far as these three wereconcerned their participation in the fight with Thibeaux amounts to nothing morethan an assault upon their companion'sadversary.There is no showing that theyjumped into the fray with knowledge that Thibeaux was a nonstriker or that his fightwith McKay was in any way related to his refusal to join the work stoppage. It maynot, therefore,be found that by their conduct they intended to coerce or instill fear ofphysical harm in nonstriker victims.I believe Thibeaux's testimony that McKay had attacked him because he resentedhis announcement that he intended to go to work in the face of the work stoppage.I would not find that his conduct rendered him unfit for continuation of his job withthe Respondent.Nor would I find that he is barred from reinstatement by applicationof the Board's standard.I do not regard his attack on Thibeaux as part of a deliberateplan of violence calculated to coerce employees to join the work stoppage. In thecircumstances,including the fact that his senses and emotions were probably affectedby the drinking in which he and the others had indulged,his attack on Thibeauxamounted to an impulsive reaction which may best be described as a "moment ofanimal exuberance." 7Itwas not even so flagrant as a fist fight upon a picket linewhich the Board, with judicial approval,has held does not automatically barreinstatement .8IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in theconnection with the operations of the Respondent described in section I, above, have6H N. Thayer Company,115 NLRB 1591, 1596.7Milk Wagon Drivers Union of Chicago,Local 753,et at. v. Meadoiamoor Dairies, Inc,312 U.S 287, 293.9Kansas Milling Company,86 NLRB 925, enfd 185 F. 2d 413,420 (CA 10). 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDa close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing the freeflow thereof.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(1) of the Act, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act. Ishall also recommend that the Respondent be ordered to offer immediate and fullreinstatement to Thomas Johnson, Monroe McKay, Alvin Stephens, and JosephMatthews to, their former or substantially equivalent positions without prejudice totheir seniority or other rights and privileges as employees. I shall also recommendthat the Respondent make them whole for any losses they may have suffered becauseof their unlawful discharges` on November 18, -1963, by payment to them of suchsums of money as they normally would have earned as wages absent their discharges.I shall also recommend that the Respondent make whole John Matthews, Lawrence,Givens, Roland Owens, and Willie Bray, for any losses they may have suffered becauseof their discharges on November 18, 1963, by payment to them of such sums of moneyas they normally would have earned as wages absent their discharges. Backpay for allthe foregoing employees shall be computed from November 18, -1963, until the datesof offers of reinstatements to those employees who have not yet received such offersand in the cases of those employees who have already been reinstated until the dateswhen.they were reinstated with deduction of interim earnings on a quarterly basisinP6 manner provided by the Board in F.W. Woolworth Company,90 NLRB 289,to which shall be added interest at the rate of 6 percent per annum. I shall furtherrecommend-that McKinley Smith be restored to his former status as trainee for thejob of blast machine ' operator and as -part of said training .be assigned duty as anoperator.Because I am not convinced that the Respondent by its conduct in this case has,shown a disposition to commit other unfair labor practices, I shall recommend theissuance only of a narrow order limited to curing the effect of the conduct foundunlawful herein.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Plastic Applicators, Inc., is an employer within the meaning of Section 2(2) ofthe Act and is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Carpenter's District Council of New Orleans and Vicinity, Local 2258, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.3.By discharging employees because they had concertedly engaged in a workstoppage for their mutual aid and protection the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.All allegations of the complaint as to which specific findings of violation hereinhave not been made have not been sustained.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire' record in this proceeding, I recommend that Plastic Applicators, Inc.,'Morgan City, Louisiana, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging' employees for concertedlyengagingin a work stoppage fortheirmutual aid and protection.'(b) In like or related manner interfering with, restraining, or coercing its employ-ees in the exercise of their rights guaranteed by Section 7 of the Act.,2.Take the following affirmative, action,which it is found will effectuate thepolicies of the Act.(a)Offer to Thomas Johnson, Monroe McKay, Alvin Stephens, Joseph Matthews,and McKinley Smith full reinstatement to their former or substantially equivalent PLASTIC APPLICATORS, INC.137positions and make them and John Matthews,Lawrence Givens, Roland Owens, andWillieBray whole for any loss of earnings suffered as a result of the discriminationagainst them in the manner described in the section above entitled"The Remedy."(b) Post at its plant in MorganCity,Louisiana,copies of the attached noticemarked"Appendix."9Copies of said notice to be furnishedby theRegional Directorfor Region 15 shall,after being duly signedby anauthorized representative of theRespondent,be posted by it immediately upon receipt thereof and maintained by itfor a period of 60 consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall betaken bythe Respondent to insure that said notices are not altered,defaced, orcovered byany other material.(c)Upon request, make available to the Board or its agent for examination orcopying all payroll,social security,timecards,and personnel records necessary todetermine the amountof backpay due.(d)Notifythe Regional Director for Region 15, in writing, within 20 days fromthe receipt of this Decision and RecommendedOrder,what steps it has taken tocomply therewith.1°BIn the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"In the notice.In the further event that the Board's Order be enforcedby a United States Court of Appeals, the words "a Decree of the UnitedStatesCourt ofAppeals, Enforcing an Order" shall be substituted for the words"a Decision and Order."10 In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read:"Notify the Regional Director for Region 15, in writing, within10 days from the date of receipt of this Order, what steps the Respondent has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discharge our employees because they engage in a work stoppagefor their mutual aid or protection.WE WILL offer immediate and full reinstatement to Thomas Johnson, MonroeMcKay, Alvin Stephens, Joseph Matthews, and McKinley Smith to their formeror substantially equivalent positions without prejudice to their seniority or otherrights and privileges and make them and John Matthews, Lawrence Givens,Roland Owens, and Willie Bray whole for any loss of earnings resulting fromtheir discharge as provided in the Decision issued by the Trial Examiner of theNational Labor Relations Board.WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof their rights guaranteed by Section 7 of the National Labor Relations Act.PLASTIC APPLICATORS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola, New Orleans, Louisiana, Telephone No.529-2411, Extension 6396, if they have any question concerning this notice or com-pliance with its provisions.